Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

 The information disclosure statement (IDS) submitted on 01/10/2020 is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of AUTOMATIC MEAT CUTTING APPARATUS in the reply filed on 01/10/2020 is acknowledged.  The traversal is on the grounds that the restriction was not proper by way of lack of unity.  This is not found persuasive because no specific arguments from the application or prior art was given.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected AUTOMATIC MEAT CUTTING APPARATUS, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “bayonet like lock to lock” in claim 16 is a relative term which renders the claim indefinite. The term “bayonet like lock to lock” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is unclear if the said lock is a bayonet lock or something that resembles a bayonet lock, with no further explanation in the specification it is deemed unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,11-12 and 18-19 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by (EP 2412283) Pusat.
Regarding claim 1, Pusat teaches an automatic meat cutting apparatus, comprising:
a skewer holding system (securing meat structure (9)) to hold a skewer (rod (8)) with meat in a vertical position (see figures for orientation) and to rotate the skewer about a vertical axis of rotation (a rotating meat holder (2)), a grill unit to grill meat on the skewer ([Claim 1] with at least one heating section (3a, 3b, 3c) facing the meat structure), a meat cutting device to cut meat from the skewer, and an actuator system to move the cutting device with respect to the skewer ([Claim 2] The meat slicing apparatus (1)), sensor device arranged to provide a sensor signal representative for a location of the meat on the skewer ([Claim 4] sensor (39,57)), and a processing unit to control the actuator system to move the cutting device to a desired cutting position on the basis of the sensor signal ([Claim 12] control system for individual adjustment or simultaneous adjustment of one or more of the distance between the meat structure (9)).

	Regarding claim 2, Pusat teaches wherein the sensor device is configured to provide a sensor signal representative for a distance between the sensor device and a meat surface of meat on the skewer ([0033] sensor detecting the distance between the remover and the meat structure.).

Regarding claim 3, Pusat teaches the meat cutting apparatus comprises a cutting unit comprising the sensor device and the cutting device ([0060] The meat slicing apparatus and (0033] sensor detecting the distance).

Regarding claim 4, Pusat teaches the processing unit is arranged to determine a distance between the meat surface of the skewer and the vertical axis of rotation on the basis of the sensor signal ([0034] Alternatively the displacement of the first displacement means can be based on data from any kind of sensor capable of measuring the radius of the meat structure).

Regarding claim 5, Pusat teaches the processing unit is arranged to determine a vertical meat surface profile of meat on the skewer on the basis of the sensor signal ([claim 12] control system for individual adjustment or simultaneous adjustment of one or more of the distances between the meat structure (9)).  It is understood by this examiner that if an adjustment can be made an understanding od said profile of meat must be known. 

Regarding claim 6, Pusat teaches the processing unit is arranged to determine a cutting profile on the basis of the vertical meat surface profile, and wherein the processing unit is configured to control the actuator system to move the cutting device along the cutting profile ([0055] the distance between the meat structure and the cutting means, and the distance between the meat structure and the remover.). 

Regarding claim 7, Pusat teaches the cutting profile is determined to cut the meat surface in one or more vertical cuts to a desired vertical meat surface profile ([0020] As meat slices are cut off the radius of the meat structure decreases and the first displacement means ensures that the remover is moved towards the outer surface of the meat structure as this radius decreases.). 

Regarding claim 11, Pusat teaches the processing unit is configured to control the actuator system to move the sensor device in an upwards movement along the meat surface to measure the distance between the sensor device and the meat surface and wherein the processing unit is configured to control the actuator system to move the cutting device in a downwards movement along the meat surface to cut meat from the skewer. ([0038] In this way the cutting means will be cutting in the direction along the longitudinal axis of the rod while the scraping means will be scraping in the transverse direction thereof.).

Regarding claim 12, Pusat teaches between each vertical cut of meat the skewer is rotated over an angular distance, wherein the angular distance is dependent on the distance between the meat surface on the skewer and the vertical axis of rotation ([0055] The control system facilitates individual adjustment …. the distance between the meat structure and the cutting means).

Regarding claim 18, Pusat teaches the skewer holding system comprises a bottom skewer holder (The rotation plate ) for holding a bottom end of the skewer, and wherein the meat cutting apparatus comprises a skewer guide element to guide (central placed guide pin) the bottom end of the skewer to the bottom skewer holder ([0025] The rotation plate comprises a central placed guide pin adapted to engage with a complementary shaped indentation in the bottom of the supporting plate, which ensures that the meat holder is positioned centrally in respect of the rotation means.).

Regarding claim 19, Pusat teaches the skewer guide element is removably arranged on the automatic meat cutting apparatus ([0075] where the meat holder 2 is detachably mounted on the frame 6. The remover 5 can be mounted/attached to the frame 6 by any suitable means known in the art, e.g. screws and nails.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over (EP 2412283) Pusat in view of (WO 2009/085022) KABAKYER. 

Regarding claim 8, Pusat does not expressly teach the processing unit is arranged to determine a circumferential meat surface profile of meat on the skewer.
Kabakyer is directed to an automatic cutting and cooking device. Kabakyer teaches the processing unit is arranged to determine a circumferential meat surface profile of meat on the skewer ([line 23] The surface measurements of the doner meat(24) are obtained by optical receiver and transmitter units (16,17) and sent to optical scanner controller unit (33) in a matter of microseconds periodically, (33)-Controller circuit board for the optical scanner unit, (35)-Microcontroller unit.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing unit is arranged to determine a circumferential meat surface profile of meat on the skewer because the tandem use of the optical sensor and the microcontroller uses optical sensors to compensate for deformities in the doner meat (24) ( as shown in the figure below the doner meat is circumferential)  

Regarding claim 9, Pusat does not expressly teach the processing unit is arranged to determine a circumferential meat surface profile of meat on the skewer.
Kabakyer is directed to an automatic cutting and cooking device. Kabakyer teaches the processing unit is arranged to determine cutting profiles on the basis of the circumferential meat surface profile ([line 23] The surface measurements of the doner meat(24) are obtained by optical receiver and transmitter units (16,17) and sent to optical scanner controller unit (33) in a matter of microseconds periodically, (33)-Controller circuit board for the optical scanner unit, (35)-Microcontroller unit.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing unit is arranged to determine a circumferential meat surface profile of meat on the skewer because the tandem use of the optical sensor and the microcontroller to ensure a circumferential shape (see fig. below for (24) doner meat circumferential surface)


    PNG
    media_image1.png
    599
    512
    media_image1.png
    Greyscale


Regarding claim 10, Pusat teaches an automatic meat cutting apparatus found in claim 1. Pusat does not expressly teach the cutting profiles are determined to cut the meat surface in one or more vertical cuts to a desired circumferential meat surface profile.
Kabakyer is directed to an automatic cutting and cooking device. Kabakyer teaches the cutting profiles are determined to cut the meat surface in one or more vertical cuts to a desired circumferential meat surface profile ([line 26-29] is determined by vertical and horizontal axis motions. Using the obtained dimensions, the software on the microcontroller (35) calculates the number of times of vertical cutting needed to complete a full surface cut.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cutting profiles are determined to cut the meat surface in one or more vertical cuts to a desired circumferential meat surface profile because using the optical sensors will determine when the doner meat has been sliced enough to achieve a full surface cut.
Regarding claim 15, Pusat does not expressly teach a skewer holding system comprises a top skewer holder for holding a top end of the skewer, and wherein the top skewer holder is movable in vertical direction between a holding position and a placement position. 
Kabakyer is directed to an automatic cutting and cooking device. Kabakyer teaches a skewer holding system comprises a top skewer holder for holding a top end of the skewer, and wherein the top skewer holder is movable in vertical direction between a holding position and a placement position (See fig below). 

    PNG
    media_image2.png
    629
    492
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the a skewer holding system comprises a top skewer holder for holding a top end of the skewer, and wherein the top skewer holder is movable in vertical direction between a holding position and a placement position because upper spindle (4) (taught by Kabakyer) is used to hold the doner meat and adjust for compensate for any shape or size issues with the doner meat.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over (EP 2412283) Pusat in view of (US 9950437) - Al Afandi.
Regarding claim 13, Pusat teaches an automatic meat cutting apparatus found in claim 1. Pusat does not expressly teach the automatic meat cutting apparatus comprises a recipe selection device connected to the processing unit allowing the user to select a meat preparation recipe.
Al Afandi is directed to a cooking and cutting device. Al Afandi teaches the automatic meat cutting apparatus comprises a recipe selection device connected to the processing unit allowing the user to select a meat preparation recipe ( [col 8, line 34] either by an automatic order) and wherein the processing unit is configured to: adjust settings of the automatic meat cutting apparatus to grill and cut the meat according to the selected recipe, and/or indicate manual settings of the automatic meat cutting apparatus to an operator for manual adjustment to grill and cut the meat according to the selected recipe ([col 8, line 32-38] After the roasting and smoking step, slicing of the Shawarma cone starts. Slicing of grilled Shawarma starts by two ways; either by an automatic order or by a manual order from the operator 223. When done automatically the slicing orders are pre-programmed within the automatic control unit 116 and executed automatically without any human interference.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automatic meat cutting apparatus comprises a recipe selection device connected to the processing unit allowing the user to select a meat preparation recipe because by entering an automatic order (taught by Al Afandi) is directed towards a recipe.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing unit is configured to: adjust settings of the automatic meat cutting apparatus to grill and cut the meat according to the selected recipe, and/or indicate manual settings of the automatic meat cutting apparatus to an operator for manual adjustment to grill and cut the meat according to the selected recipe because the two different ways that this device can be started (taught by Al Afandi) can be run with automatic settings (recipe) or with manual settings.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over (EP 2412283) Pusat in view of (EP 0153148) – Ozoran
Regarding claim 14, Pusat teaches an automatic meat cutting apparatus found in claim 1. Pusat does not expressly teach the actuator system and/or the cutting device are arranged to carry out a shaking movement with the cutting device and/or the cutting knife, respectively, to shake off any meat from the cutting device and the cutting knife.
Ozoran is directed to a cutting and cooing device. Ozoran teaches, the actuator system and/or the cutting device are arranged to carry out a shaking movement with the cutting device and/or the cutting knife, respectively, to shake off any meat from the cutting device and the cutting knife ([pg.8 line 25] The vibration of the blade 60 serves to ensure effective severing by the knife blade 60. As previously mentioned, the cut slices fall into the receptacle below the knife, for subsequent collection.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the actuator system and/or the cutting device are arranged to carry out a shaking movement with the cutting device and/or the cutting knife, respectively, to shake off any meat from the cutting device and the cutting knife because the vibration (taught by Ozoran) is used to shake the doner meat off the cutting device.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over (EP 2412283) Pusat in view of (WO 2009/085022) KABAKYER in further view of (US 20150135971) – Atalay
Regarding claim 16, Pusat and Kabakyer teach the automatic meat cutting apparatus of the claim 15. , Pusat and Kabakyer do not expressly teach the top skewer holder is biased by a spring element into the placement position, and wherein the top skewer holder comprises a bayonet like lock to lock the top skewer holder in the holding position ([0071] Said pin (1) is spring and can return to its initial position when it is released.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the top skewer holder is biased by a spring element into the placement position, and wherein the top skewer holder comprises a bayonet like lock to lock the top skewer holder in the holding position because said pin (taught by Atalay) is used to return the doner meat to the original position when the cutting process is complete.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over (EP 2412283) Pusat in view of (US 20020108500) – Backus
Regarding claim 17, Pusat teaches the automatic meat cutting apparatus of the claim 1. Pusat does not teach the automatic meat cutting apparatus comprises an integrated meat warmer for cut meat mounted below the cutting device and comprising: a tray to hold a fluid in particular water, a heater to heat water in the tray, and a removable perforated plate arranged on the tray to receive meat cut from the skewer.
Backus teaches, the automatic meat cutting apparatus comprises an integrated meat warmer for cut meat mounted below the cutting device and comprising: a tray to hold a fluid in particular water, a heater to heat water in the tray, and a removable perforated plate arranged on the tray to receive meat cut from the skewer ([0088] On top 142 of the metal enclosure 20 may rest a warming/steaming tray unit 144 comprising a lower heating pan 146, an intermediate steaming tray 148 with holes 149 in its floor which rests down into the lower heating pan 146, and a warming tray lid 150 which caps and encloses both the lower heating pan 146 and the intermediate steaming tray 148.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include  the automatic meat cutting apparatus comprises an integrated meat warmer for cut meat mounted below the cutting device and comprising: a tray to hold a fluid in particular water, a heater to heat water in the tray, and a removable perforated plate arranged on the tray to receive meat cut from the skewer because the metal enclosure (taught by Backus) serves the purpose of warming and steaming for the cut doner meat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached M-F 7:30 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME A ABRAHAM can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH BRIAN ASSANTE/               Examiner, Art Unit 3761                       

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761